10-3421-ag
         Zhang v. Holder
                                                                                       BIA
                                                                                  Rocco, IJ
                                                                               A095 381 962
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                DEBRA ANN LIVINGSTON,
10                    Circuit Judges.
11       _______________________________________
12
13       JUN YING ZHANG,
14                Petitioner,
15
16                         v.                                   10-3421-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Shelley R. Goad, Assistant
28                                     Director; Monica G. Antoun, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jun Ying Zhang, a native and citizen of

 6   China, seeks review of a July 30, 2010, order of the BIA

 7   affirming the September 15, 2008, decision of Immigration

 8   Judge (“IJ”) Michael Rocco denying her application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Jun Ying Zhang,

11   No. A095 381 962 (B.I.A. July 30, 2010), aff’g No. A095 381

12   962 (Immig. Ct. Buffalo, N.Y. Sept. 15, 2008).    We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s decisions.   See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21

22



                                  2
 1   I.   Past Persecution

 2        In her brief, Zhang does not challenge any of the

 3   specific inconsistencies cited by the agency in arriving at

 4   its adverse credibility determination.   Accordingly, we

 5   address only whether the agency erred in relying on those

 6   inconsistencies given that her testimony was internally

 7   consistent and her husband, Jun Xin Pan, admitted to having

 8   testified untruthfully during his own asylum proceedings.

 9   See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008)

10          In Bao Zhu Zhu v. Gonzales, we concluded that

11   substantial evidence did not support an IJ’s adverse

12   credibility determination as it was based primarily on

13   discrepancies between the petitioner’s account of her forced

14   sterilization and her husband’s account in earlier asylum

15   proceedings, finding the IJ’s decision “speculative” and

16   “arbitrary” because he concluded, without explanation, that

17   the husband “was telling the truth . . . and that therefore

18   [petitioner] was not.”   460 F.3d 426, 431-33 (2d Cir. 2006).

19        The present case is distinguishable from Bao Zhu Zhu

20   because the BIA found that the discrepant accounts Zhang and

21   Pan offered “str[uck] at the heart of [Zhang]’s claim that

22   she underwent a forcible abortion in China,” and concluded


                                   3
 1   that neither petitioner had provided truthful and reliable

 2   testimony.   Furthermore, unlike Bao, Zhang ultimately

 3   admitted that she was aware that Pan had     testified

 4   untruthfully during his asylum proceedings but initially

 5   failed to admit that knowledge during her testimony before

 6   the IJ, first asserting that she did not know what her

 7   husband had said, then stating that he was “mistaken.”

 8   Finally, unlike in Bao Zhu Zhu, both the BIA and the IJ

 9   considered Pan’s affidavit, in which he asserted that he had

10   filed an asylum application containing misrepresentations

11   and testified untruthfully because he received and followed

12   “a lot of bad advice after coming to the United States,” but

13   reasonably determined that his explanation was unconvincing

14   given that: (1) he had an opportunity to correct any

15   misrepresentations during his hearing but failed to do so;

16   and (2) he had filed an “Amended Personal Affidavit,”

17   seeking to correct untruthful information in his asylum

18   application, which also contained material

19   misrepresentations.   See Majidi v. Gonzales, 430 F.3d 77,

20   80-81 (2d Cir. 2005) (holding that the agency need not

21   credit an applicant’s explanations for inconsistent

22   testimony unless those explanations would compel a

23   reasonable fact-finder to do so).   The agency also

                                   4
 1   reasonably determined that Pan’s admitted misrepresentations

 2   cast doubt on the truth of the underlying basis for Zhang’s

 3   claim, i.e. her alleged forcible abortion, with the BIA

 4   approving of the IJ’s determination that it was “implausible

 5   that a person with a purportedly legitimate factual basis

 6   for relief would assert the fact of his wife’s forcible

 7   abortion, but fabricate the underlying details.”    Zhang, No.

 8   A095 381 962, at 3.   See Matter of O-D-, 21 I. & N. Dec.

 9   1079, 1083 (BIA 1998) (“Ordinarily, it is reasonable to

10   infer that a respondent with a legitimate claim does not

11   usually find it necessary to invent or fabricate documents

12   in order to establish asylum eligibility”).   Therefore,

13   because the agency’s decision was not “arbitrary,” but

14   instead relied on discrepancies between Zhang’s and Pan’s

15   version of events to find that both individuals failed to

16   testify credibly, substantial evidence supports the agency’s

17   adverse credibility determination.    Cf. Bao Zhu Zhu, 460

18   F.3d at 431-33.

19       The agency also did not err in finding that the

20   evidence Zhang submitted was insufficient to rehabilitate

21   her otherwise incredible testimony.   Specifically, the BIA

22   reasonably afforded little probative weight to Zhang’s

23   United States medical records because they were “non-

                                   5
 1   contemporaneous” and were obtained for the filing of her

 2   application, see Xiao Ji Chen v. U.S. Dep’t of Justice, 434

 3   F.3d 144, 163-64 (2d Cir. 2006) (holding that the weight

 4   afforded to the evidence lies largely within the agency’s

 5   discretion), on reh’g, 471 F.3d 315 (2d Cir. 2006), and the

 6   unauthenticated abortion certificate did not demonstrate

 7   that any procedure she may have undergone was involuntary,

 8   see Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir. 2006)

 9   (holding that the IJ properly relied on background evidence

10   in the record to discount the applicant’s claim that an

11   abortion certificate evidenced a forced abortion because

12   “so-called ‘abortion certificates’ are most likely doctors’

13   excuse-letters for workers who undergo abortion

14   voluntarily”).

15   II. Well-Founded Fear

16       Absent a showing of past persecution, Zhang was

17   required to establish an objectively reasonable fear of

18   future persecution.   See 8 C.F.R. § 208.13(b).   Her

19   arguments regarding her alleged fear of forced sterilization

20   on account of the birth of her two children, one in China

21   and one in the United States, are foreclosed by our decision

22   in Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008).



                                   6
 1   Although Zhang devotes a significant portion of her brief to

 2   arguing that the BIA’s decision in Matter of J-W-S-, 24 I. &

 3   N. Dec. 185 (BIA 2007), was wrongly decided, we have

 4   previously considered Matter of J-W-S- and found no legal

 5   error in its evidentiary framework.     See Jian Hui Shao, 546

 6   F.3d at 163.   Furthermore, Zhang submitted no individualized

 7   evidence indicating that she would be personally targeted

 8   for forcible sterilization, and the background evidence she

 9   submitted is not distinguishable from the evidence addressed

10   in Jian Hui Shao.   Id. at 164-72.    Although Zhang points to

11   her testimony regarding her alleged abortion as evidence

12   that she will suffer similar mistreatment in the future,

13   that testimony is of negligible probative value because she

14   was found not credible.   See Paul v. Gonzales, 444 F.3d 148,

15   154 (2d Cir. 2006) (holding that “an applicant may prevail

16   on a theory of future persecution despite an IJ’s adverse

17   credibility ruling as to past persecution, so long as the

18   factual predicate of the applicant’s claim of future

19   persecution is independent of the testimony that the IJ

20   found not to be credible”) (emphasis omitted).

21       Finally, we grant the government’s motion to strike the

22   extra-record evidence cited in Zhang’s brief, as it was not

23   contained in the administrative record before the agency.

24   See 8 U.S.C. § 1252(b)(4)(A).

                                     7
 1       For the foregoing reasons, the government’s motion to

 2   strike is GRANTED and the petition for review is DENIED.     As

 3   we have completed our review, any stay of removal that the

 4   Court previously granted in this petition is VACATED, and

 5   any pending motion for a stay of removal in this petition is

 6   DISMISSED as moot.   Any pending request for oral argument in

 7   this petition is DENIED in accordance with Federal Rule of

 8   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

 9   34.1(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                   8